Per Curiam,
This case depended on questions of fact which appear to have been properly submitted to the jury and by them determined in favor of tbe plaintiff.
One of tbe specifications of error is in overruling defendant’s objection and admitting the testimony of W. W. O’Neil therein set forth. Tbe other is in sustaining plaintiff’s objection and excluding defendant’s offer of testimony therein specified. Our consideration of these rulings has led us to the conclusion that there is no error in either of them; and inasmuch as there is nothing else in the record to justify a reversal of the judgment, hoth specifications of error should be dismissed and the judgment affirmed.
Judgment affirmed.